Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 04/16/2021, wherein claims 1, 7, 8, 9, 19-25 have been amended, and new claims 30-38 have been added. The amendment also cancelled claims 3, 4, 16-18.

Claims 1, 7-9, 19-25, 30-38 are examined herein on the merits.

Priority
	This application was filed on 04/03/2019 is a national stage entry of PCT/JP2018/024782, filed on 06/29/2018, which claims foreign priority from JP2017-128968 filed on 06/30/2017. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings were received on 04/03/2019.  These drawings Fig.1, and Fig.2 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Ben-Eliyahu et al. teaches a method of reducing the formation of cancer metastasis comprising administering glucopyranosyl lipid adjuvant (GLA) in combination with treatment with a COX2 inhibitor and a beta-adrenergic blocker. See abstract; claims 14-22. Ben-Eliyahu et al. teaches a method of treating a subject such as human, inflicted with cancer which includes lung cancer such as non-small cell lung cancer. See para [0149]. An approach to reducing postsurgical cancer recurrence, by perioperative targeting of catecholamines and prostaglandins using simultaneous beta-adrenergic blockade and COX-2 inhibition is taught. See para [0009]. It is taught that the combination of a beta-adrenergic blocker such as propranolol, esmolol (see claim 21) or salts thereof such as hydrochloride salt (see para [0131]); and a COX2 inhibitor counteracts stress-induced immunosuppression which may occur in cancer patients, thus resulting in improved efficacy of GLA. The combination of active ingredients disclosed therein act at least additively and preferably synergistically. See para [0020]. It is taught that administration of the beta-adrenergic blocker and COX2 inhibitor is carried out during the perioperative period of tumor excision surgery. See paras [0063]-[0065, claims 15-22; [0141];[0067]. Administration of GLA, a beta-blocker such as propranolol, and COX2 inhibitor etodolac to mice with Lewis lung carcinoma once before amputation, and further experiments with once after amputation is taught. See Example 5, paras [0203]-[0206]. Injection of propranolol (5mg/kg, 10 ml/kg is taught. See para [0205]. 

	Arora et al. teaches propranolol, esmolol, landiolol or pharmaceutically acceptable salts thereof are all beta-adrenergic receptor blocking agents, and are used for treatment of atrial fibrillation. See para [0014]; claims 2, 7. Composition comprising beta-adrenergic receptor blocking agents such as propranolol, esmolol, landiolol or pharmaceutically acceptable salts thereof is taught. It is taught that the beta-adrenergic receptor blocking agents can be administered intravenously. See para [0017].
	It would have been obvious to a person of ordinary skill in the art to administer glucopyranosyl lipid adjuvant (GLA) in combination with a COX2 inhibitor and a beta-adrenergic blocker such as landiolol or a salt thereof intravenously during a perioperative period of cancer surgery to suppress and/or treat metastasis of non-small cell lung cancer because 1) Ben-Eliyahu et al. teaches a method of reducing the formation of cancer metastasis which includes lung cancer such as non-small cell lung cancer comprising administering glucopyranosyl lipid adjuvant (GLA) in combination with treatment with a COX2 inhibitor, a beta-adrenergic blocker such as propranolol, esmolol (see claim 21) or salts thereof such as hydrochloride salt ; beta-adrenergic blocker and COX2 inhibitor are administered during the perioperative period of tumor excision surgery, and 2) Arora et al. teaches propranolol, esmolol, landiolol or pharmaceutically acceptable salts thereof are all well-known beta-adrenergic receptor blocking agents. A person of ordinary skill in the art would have been motivated to administer glucopyranosyl lipid adjuvant (GLA) in combination with a COX2 inhibitor and a beta-
The combination of Ben-Eliyahu et al. (US 2015/0087615, PTO-1449), in view of Arora et al. (US 20110281853, PTO-892 of record), references do not explicitly teach the employment of landiolol hydrochloride salt.
	Krumpl et al. teaches a formulation of landiolol hydrochloride in a therapeutically efficient amount for use in the treatment of a subject suffering from tachycardia, tachyarrhythmia and/or hypertension. It is taught that landiolol hydrochloride is administered at a constant dose of 5 µg/kg/min. See abstract; para [0028].
	It would have been obvious to a person of ordinary skill in the art to administer glucopyranosyl lipid adjuvant (GLA) in combination with a COX2 inhibitor and a beta-adrenergic blocker such as landiolol or a salt thereof such as hydrochloride salt intravenously during a perioperative period of cancer surgery to suppress and/or treat metastasis of non-small cell lung cancer because Krumpl et al. teaches a formulation of landiolol hydrochloride i.e hydrochloride salt of landiolol is well known.
Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to the particular treatment regimen i.e administer 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer landiolol hydrochloride in an amount as in instant claims 19-25, 30-38. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
The amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. It would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of dosage amount would have been obvious at the time of applicant's invention.

Response to Arguments
Applicant's arguments filed on 04/16/2021 have been fully considered but they are not persuasive as discussed above, and those found below. 
Applicant argues that “Ben-Eliyahu does not disclose administering an effective amount of beta-blocker as an active ingredient to effect suppression of resurrection and/or metastasis of non-small lung cancer. Additionally, with regard to Example 5 of Ben-Example 5 of Ben-Elivahu is a prophetic example in an animal model. Such description only provides a mere wish or hope about the combination of GLA, a beta-blocker, and a COX2 inhibitor and could not be considered as motivate a person of ordinary skill in the art to modify the method of Ben-Eliyahu to use a beta-blocker alone as an active ingredient to effectively suppress recurrence and/or metastasis of a cancer.” Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Ben-Eliyahu et al. teaches a method of reducing the formation of cancer metastasis comprising administering glucopyranosyl lipid adjuvant (GLA) in combination with treatment with a COX2 inhibitor and a beta-adrenergic blocker. See abstract; claims 14-22. Ben-Eliyahu et al. teaches a method of treating a subject such as human, inflicted with cancer which includes lung cancer such as non-small cell lung cancer. See para [0149]. An approach to reducing postsurgical cancer recurrence, by perioperative targeting of catecholamines and prostaglandins using simultaneous beta-adrenergic blockade and COX-2 inhibition is taught. See para [0009]. It is taught that the combination of a beta-adrenergic blocker such as propranolol, esmolol (see claims 21, 22) or salts thereof such as hydrochloride salt (see para [0131]); and a COX2 inhibitor counteracts stress-induced immunosuppression which may occur in cancer patients, thus resulting in improved efficacy of GLA i.e Ben-Eliyahu et al. teaches administration of GLA beta-adrenergic blocker. The combination of active ingredients beta-adrenergic blocker and COX-2 inhibitor disclosed therein act at least additively and preferably synergistically resulting in improved efficacy of GLA. See para [0020]. A person of ordinary skill in the art would have been motivated to administer glucopyranosyl lipid adjuvant (GLA) in combination with a COX2 inhibitor and a beta-adrenergic blocker such as landiolol or a salt thereof intravenously during a perioperative period of cancer surgery with reasonable expectation of success of suppressing and/or treating metastasis of non-small cell lung cancer, since landiolol or pharmaceutically acceptable salts thereof such as hydrochloride salt are all well-known beta-adrenergic receptor blocking agents; and since Ben-Eliyahu et al. teaches a method of reducing the formation of cancer metastasis which includes lung cancer such as non-small cell lung cancer comprising administering glucopyranosyl lipid adjuvant (GLA) in combination with treatment with a COX2 inhibitor, a beta-adrenergic blocker or salts thereof. Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer landiolol hydrochloride in an amount as in instant claims 19-25, 30-38. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
Further Applicant’s remarks that “a person of ordinary skill in the art to modify the method of Ben-Eliyahu to use a beta-blocker alone as an active ingredient to effectively suppress recurrence and/or metastasis of a cancer”, it is pointed out that instant claims recite the transitional phrase “comprising”, and does not exclude other steps or administration of other agents. As discussed above the combination of Ben-
Applicant remarks that “the Examples of the present application provide evidence to support that a beta-blocker, landiolol hydrochloride, solely administered during a perioperative period of lung cancer surgery can suppress recurrence and/or metastasis of the cancer. As described in instant claims, GLA or a COX2 inhibitor is not required to suppress the resurrection and/or metastasis. A person with ordinary skill in the art would not expect the results of the claimed method from the disclosure of Ben-Eliyahu requiring an administration of an effective amount of GLA as an active ingredient.” Applicant’s remarks have been considered, but not found persuasive as discussed above. It is pointed out that instant claims recite the transitional phrase “comprising”, and does not exclude other steps or administration of other agents. As discussed above the combination of Ben-Eliyahu et al. (US 2015/0087615, PTO-1449), in view of Arora et al. (US 20110281853, PTO-892 of record), and further in view of Krumpl et al. render obvious instant method.
Applicant argues that “Arora and Krumpl fail to teach or suggest the therapeutic effect and the treatment regimen of the instant claims and do not remedy the deficiency of Ben-Eliyahu.” Applicant’s arguments have been considered, but not found persuasive. Arora et al. was employed for its teachings that propranolol, esmolol, landiolol or pharmaceutically acceptable salts thereof are all well-known beta-adrenergic receptor blocking agents. Krumpl et al. was employed for its teachings that hydrochloride salt of landiolol is well known. It would have been obvious to person of ordinary skill in the art to administer glucopyranosyl lipid adjuvant (GLA) in combination with a COX2 inhibitor and 


Prior Art made of Record:
Benish et al., Ann Surg Oncol. 2008 July; 15(7): Perioperative Use of β-blockers and COX-2 Inhibitors May Improve Immune Competence and Reduce the Risk of Tumor Metastasis;
Japanese Journal of Anesthesiology, (May 2004) Vol. 53, No. 5, pp. 555-558;
Cole et al. PTO-1449; teaches sympathetic nervous system regulation of the tumor microenvironment; In an era of highly targeted therapies for the molecular pathogenesis of tumor cell proliferation, an adjuvant therapeutic strategy such as beta-blockade that harnesses multiple microenvironmental pathways could provide a highly synergistic approach for controlling cancer progression (see page 13, bottom para);
 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627